internal_revenue_service number release date index number -------------------------- ------------- -------------------------------------------------------- ----------------------- ----------------------------------- ----------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-126739-10 date date legend legend taxpayer subisidiary subsidiary date1 date company official tax professional dear -------------- --------------------------------- ----------------------- --- ---------------------------- ----------------------- -------------------------------- ----------------------- --- ----------------------- ------------------------ --------------------------------------------------------------- ------------- -------------------------------------------------------- ------------------------- ---------------- ------------------ plr-126739-10 this letter responds to a letter dated date requesting on behalf of taxpayer an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election the extension is being requested for taxpayer to file an election under sec_1_1502-21 of the income_tax regulations to relinquish the entire carryback period for the consolidated_net_operating_loss cnol of the consolidated_group for the tax_year ending date the material information submitted in the date letter and supplemental information provided in correspondence dated date is summarized below taxpayer is the common parent of a consolidated_group consisting of taxpayer subsidiary and subsidiary taxpayer group taxpayer group sustained a cnol in the tax_year ending date taxpayer has represented that taxpayer group has not and will not carry any portion of the cnol to a prior consolidated_return_year of the group taxpayer has also represented that no corporation that was a member of taxpayer group at any time during the tax_year ending date had a separate_return_year within the meaning of sec_1_1502-1 at any time during the carryback period taxpayer group did not submit a timely election to relinquish the entire carryback period for the cnol of the consolidated_group for the tax_year ending date the election was due no later than the last day prescribed by law including extensions of time for the filing of taxpayer's return in this case date however for various reasons a valid election was not made subsequent to date the date the return was timely filed it was discovered that a valid election had not been filed subsequently this request was submitted under sec_301_9100-3 for an extension of time to file the election the period of limitations on assessment under sec_6501 has not expired for taxpayer or any member of taxpayer group for the tax_year ending date or for any subsequent tax years sec_1_1502-21 provides that a group may make an irrevocable election under sec_172 to relinquish the entire carryback period with respect to a cnol for any consolidated_return_year the election is made in a separate statement entitled this is an election under sec_1_1502-21 to waive the entire carryback period pursuant to sec_172 for the insert consolidated_return_year cnols of the consolidated_group of which insert name and employer_identification_number of common parent is the common parent sec_1_1502-21 provides that the statement must be filed with the group’s income_tax return for the consolidated_return_year in which the cnol arises under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than plr-126739-10 six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a in this case the time for filing the election is fixed by the regulations ie sec_1 b i therefore the commissioner has discretionary authority under sec_301_9100-3 to grant an extension of time for taxpayer to file the election provided taxpayer establishes it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by taxpayer company official and tax professional explain the circumstances that resulted in the failure to timely file a valid election the information establishes that taxpayer reasonably relied on a qualified_tax professional who failed to make or advise taxpayer to make the election and that the interests of the government will not be prejudiced if relief is granted and that the request for relief was filed before the failure to make the election was discovered by the internal_revenue_service sec_301_9100-3 and v based on the facts and information submitted including the affidavits submitted and the representations that have been made we conclude that taxpayer has established that it acted reasonably and in good_faith in failing to timely file the election the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly we grant an extension of time under sec_301_9100-3 until forty-five days from the date on this letter for taxpayer group to file the election for the tax_year ending date as described above the above extension of time is conditioned on taxpayer group's tax_liability if any not being lower in the aggregate for all years to which the election applies than it would have been if the election had been made timely taking into account the time_value_of_money no opinion is expressed as to taxpayer group's tax_liability for the years involved a determination thereof will be made upon audit of the federal_income_tax plr-126739-10 returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that taxpayer's group's liability is lower sec_301_9100-3 taxpayer should file the election in accordance with sec_1_1502-21 taxpayer’s return must be amended to attach the election statement required by sec_1 b i a copy of this letter should be attached to the election statement alternatively if taxpayer files its amended_return electronically taxpayer may satisfy this latter requirement by attaching a statement to its return that provides the date and the control number of the letter_ruling no opinion is expressed as to the tax effects or consequences of filing the election late under the provisions of any other section of the code or regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-3 we relied on certain statements and representations made by taxpayer company official and tax professional however all essential facts must be verified in addition notwithstanding that an extension is granted under sec_301 to file the election penalties and interest that would otherwise be applicable if any continue to apply this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely ____________________ ken cohen senior technician reviewer branch office of associate chief_counsel corporate
